Case: 4:18-cv-01861-RLW Doc. #: 37 Filed: 06/16/20 Page: 1 of 3 PageID #: 1272



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

STEVEN STAFFORD,                              )
                                              )
              Petitioner,                     )
                                              )
      v.                                      )              No. 4:18-CV-1861 RLW
                                              )
STANLEY PAYNE,                                )
                                              )
              Respondent.                     )

                                            ORDER

       This matter is before the Court on a document filed by pro se Petitioner Steven Stafford

titled "Response to the Response to Document #17'' ("Response") (ECF No. 36). Document

ECF No. 17 is Petitioner's pro se Motion for Appointment of Counsel/Investigator to Unseal

Government Documents for In-Camera Review.            After ordering the Respondent to file a

response to ECF No. 17, and after the time for Petitioner's Reply passed with no filing by him,

the Court denied Petitioner's Motion without prejudice by Memorandum and Order of November

15, 2019 (ECF No. 22 at 2-3.)

       The "Conclusion" section of the Response asks the Court to allow Petitioner to amend his

§ 2254 habeas petition to include claims of ineffective assistance of trial and appellate counsel.

(ECF No. 36 at 4.) As the Court has stated before, if Petitioner wishes to seek to amend his

petition, he must submit a proposed amended petition to the Court for its consideration. See

Mem. and Order of May 8, 2020 (ECF No. 29 at 3); Order of June 10, 2020 (ECF No. 35 at 2.)

Petitioner has not done this. Instead, Petitioner repeatedly submits explanations and arguments

as to the kinds of claims he wishes to assert. To the extent the Response is construed as a motion

for leave to amend Petitioner's§ 2254 habeas petition, it is denied without prejudice.
Case: 4:18-cv-01861-RLW Doc. #: 37 Filed: 06/16/20 Page: 2 of 3 PageID #: 1273



       Petitioner's Response also requests this "Court to view the sealed case in question to

ensure there has not been a miscarriage of justice on behalf of the City of St. Louis' Prosecuting

Attorneys Office at Petitioner's expense." (ECF No. 36 at 3-4). Petitioner's reference is to

certain sealed documents in United States v. Jevon Strayhorn, No. l 1-CR-30210-MJR (S.D. Ill.).

       Petitioner has raised this issue several times before in this case.           The Court's

Memorandum and Order of November 15, 2019 (ECF No. 22), explains in relevant part:

       Petitioner's three pending motions relate to his allegation that a victim and
       witness in his underling criminal case, Jevon Strayhorn, cooperated with
       prosecutors and committed perjury in order to obtain a lenient sentence in a
       separate case in which Strayhorn was a defendant in the [United States District
       Court for the] Southern District of Illinois. Petitioner's stated reason for needing
       appointment of counsel is his inability to access sealed documents in Strayhorn's
       now-closed criminal case.

               The Court has previously clarified for Petitioner that any appointed
       counsel would also not be able to access such documents. In fact, Petitioner filed
       a motion in the Southern District of Illinois on December 28, 2018 to unseal
       certain documents in Strayhorn's case. That motion was denied by the chief
       judge, the Honorable Michael J. Reagan, on January 7, 2019. Chief Judge Reagan
       noted, "While Mr. Stafford makes a valiant pitch, the Court does not grant
       nonparties access to sealed documents in closed criminal cases." United States v.
       Strayhorn, No. 11-CR-30210-MJR (S.D. Ill. Jan. 7, 2019) (emphasis added).
       Likewise, the Court has no authority to unseal documents in other courts.

               Additionally, as Respondent points out, Petitioner's allegations in these
       pending motions are not relevant to the grounds raised in his habeas petition:
       Ground 1 relates to the sufficiency of the evidence; Ground 2 relates to the verdict
       director concerning the murder count; and Ground 3 related to ineffective
       assistance of counsel. (ECF No. 1).

(ECF No. 22 at 2-3) (bold and underline emphasis added).

       The Court once again states to Petitioner that this Court cannot, because it has no

authority to, unseal or view documents that are filed under seal in another federal district court.

This request is denied.




                                                2
Case: 4:18-cv-01861-RLW Doc. #: 37 Filed: 06/16/20 Page: 3 of 3 PageID #: 1274



        Accordingly,

        IT IS HEREBY ORDERED that Petitioner Steven Stafford's Response to the Response

to Document #7, construed as a motion for leave to amend Petitioner's§ 2254 habeas petition is

DENIED without prejudice; and construed as a motion for the Court's inspection of or to unseal

sealed documents in United States v. Strayhorn, No. 11-CR-30210-MJR (S.D. Ill.) is DENIED.

(ECF No. 36)




                                                  ~kJW
                                                   ONNIELWHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated   this~ day of June, 2020.




                                              3
